Jenks, P. J.:
The order is affirmed for the reasons stated by the learned surrogate in his opinion (77 Misc. Rep. 69). Mr. Jessup in his Surrogate’s *911Practice (4th ed. pp. 1033, 1033), commenting upon similar decisions by the same surrogate, suggests that maugre the amendments of 1904* the surrogate still has jurisdiction, under certain subdivisions of section 3481 of the Code of Civil Procedure. (But see Redf. Surr. [7th ed.] § 886 et seq., and Heaton Surr. [1909 Rev.] § 833.) Mr. Jessup further suggests that the surrogate should assert and exercise jurisdiction, if possible, in order to avoid remission to another jurisdiction. But Mr. Redfield remarks: “ Under the old practice the proceedings subsequent to the decree authorizing the sale were as cumbersome and complicated as those which preceded it; but the wholesale amendments of 1904 have greatly simplified the procedure, and left the representative little to do except to account for the proceeds.” The question presented is one that should be determined by the Court of Appeals. The order is affirmed, without costs. Hirschberg, Burr, Woodward and Rich, JJ., concurred. Order of the Surrogate’s Court of Kings county affirmed, without costs.

 See Laws of 1904, chap. 750, amdg. Code Civ. Proe. chap. 18, tit. 5.— [Rep.